DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 16, 18 and 27, the cancellation of claim 17 and non-elected  claims 29-30, as well as the arguments presented has overcome the rejection and objection presented in the previous Office Action dated, 03/11/2022. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 16 and 26-28 were rejected as being unpatentable over Tinnemans. Additionally claims 17-25 and 31-32 were objected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form including the limitation of the base claims from which they depend and any intervening claims. Presently, Applicant has amended independent claims 16 and 27 to include the allowable subject matter of now cancelled claim 17. Moreover, Applicant has rewritten previously objected to claim 18 in independent form to include the limitations of independent claim 16 from which it previously depended. The prior art fails to provide other relevant disclosures which cure the deficiency of Tinnemans to teach and/or suggest the limitations of independent claims 16, 18 and 27 as amended. Therefore, independent claim 16, claims 22-26 depending therefrom, now independent claim 18, claims 19-21 and 31-32 depending therefrom and independent claim 27 are allowable. 
Independent claim 28 is directed to a non-transitory computer program product for performing the allowable method of claim 16. Therefore, independent claim 28 is also allowable. Non-elected claims 29-30 have also been cancelled by the Applicant. With no outstanding rejections or objections remaining, all pending claims are in condition for allowance and the application can issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899